UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4491


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID L. NORMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:10-cr-00004-jpj-pms-2)


Submitted:   September 26, 2011            Decided:    October 3, 2011


Before DAVIS and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry   W.  Shelton,   Federal   Public   Defender,  Nancy   Combs
Dickenson,   Assistant   Federal    Public   Defender,   Christine
Madeleine   Lee,  Research   and   Writing   Attorney,   Abingdon,
Virginia, for Appellant. Timothy J. Heaphy, United States
Attorney, Debbie H. Stevens, Special Assistant United States
Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                David L. Norman pled guilty to one count of possession

of    a    prohibited        object    in    prison     in    violation         of    18    U.S.C.

§ 1791(a)(2) (2006).             The district court sentenced Norman at the

top       of   the    Guidelines      range    to     thirty       months’      imprisonment.

Norman appeals his sentence, contending that the court summarily

rejected        his    argument       that    his    extended          period    in       punitive

segregation in the Special Housing Unit warranted a variance or

departure        from    the    advisory       Guidelines          range.        Norman          also

contends that the court failed to articulate why the factors

under 18 U.S.C. § 3553(a) (2006) supported a sentence at the top

end of the advisory Guidelines range.                       We affirm.

                We    review     a     sentence       for    reasonableness               under     a

deferential           abuse-of-discretion           standard.             Gall       v.     United

States,        552    U.S.     38,    51     (2007).         A    reasonableness            review

includes both procedural and substantive components.                                       Id.      A

sentence        is    procedurally         reasonable       where      the   district           court

committed no significant procedural errors, such as improperly

calculating the Guidelines range, failing to consider the 18

U.S.C. § 3553(a) (2006) factors, or insufficiently explaining

the selected sentence.                United States v. Boulware, 604 F.3d 832,

837-38 (4th Cir. 2010).                    The substantive reasonableness of a

sentence        is      assessed      in     light      of       the    totality           of     the

circumstances.           Gall, 552 U.S. at 51.                   While a sentence may be

                                                2
substantively       unreasonable         if    the    §    3553(a)          factors       do   not

support the sentence, “[r]eviewing courts must be mindful that,

regardless       of     ‘the      individual          case,’              the     ‘deferential

abuse-of-discretion           standard    of      review    .    .    .     applies       to   all

sentencing      decisions.’”        United         States       v.    Diosdado-Star,           630

F.3d 359, 366 (4th Cir.), cert. denied, 131 S. Ct. 2946 (2011)

(citing Gall, 552 U.S. at 52).                    Moreover, a sentence that falls

within a properly calculated Guidelines range is presumptively

reasonable.      United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

            We   find    Norman’s        claims      to    be    without          merit.       The

record discloses that the district court properly considered the

factors    under      § 3553(a),    and        explained        why        the    thirty-month

sentence was imposed.             The court expressly mentioned Norman’s

tenure     in    the     Special         Housing      Unit           as     a     factor       for

consideration, and stated that if not for his time there, the

court might have imposed a longer sentence.

             We accordingly affirm the conviction and sentence.                                We

dispense     with      oral     argument       because      the           facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      AFFIRMED



                                              3